 

F|LED

oct 2 3 2018
UNITED STATES DIsTRICT COURT
CLERK. U 5 DISTR\CT COURT

SOUTHERN DISTRICT OF CALIFORNIA souTHER~ manner or cALrFoRNu
Y

DEPUT\
UNITED STATES OF AMERICA JUDGMENT IN A CRIMIi
V (F or OH`enscs Committed On or Ai°ter November l, 1987)

ANDRES CHAVEZ-MARTINEZ ( l)

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case

 

 

Case Number: 18CR1562-JLS

Federal Defender, Inc,, by: Hootan Baigmohamrnadi
Defendant’s Altomey
REGIsTRATloN No. 67941298

g _
§ pleaded guilty to count(s) 1 of the Infonnation

 

m was found guilty on count(s)

after a plea of not auiitv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count

 

 

Title & Section Nature of Offense Numbegs!
21 USC 952, 960 Importation of Methamphetarnine l
The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:l The defendant has been found not guilty on count(s)
i:i Count($) is dismissed on the motion of the United States.
g Assessrnent : $100 imposed
|XJ No fine [i Forfeiture pursuant to order filed , included herein.

fl` IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

October 19. 2018

Date of Imposition of Sentence ,

ON. JANIS L. SAMMARTINO
ITED STATES DISTRICT JUDGE

       

18CR1562-JLS

..

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: ANDRES CHAVEZ-MAR'I`INEZ (l) Judgment - Page 2 of 4
CASE NUMBER: lSCRl 562-JLS

I_MPRISO__MM

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Thirty (30) Months

|:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

121 The court makes the following recommendations to the Bureau of Prisons:

1. Westem Region of the United States (San Diego) to accommodate family visits
2. GED and Vocational Training Programs

The defendant is remanded to the custody of the United States Marshal.

|:] The defendant shall surrender to the United States Marshal for this district
i:l at A.M. on

 

E| as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:| on or before
E as notified by the United States Marshal.

|:i as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18CR1562-JLS

AO 245B (CASD Rev. 08/ 13) Judgment in a Criminal Case

 

DEFENDANT: ANDRES CHAVEZ-MARTINEZ (l) Judgment - Page 3 of 4
CASE NUMBER: lSCR1562-JLS
SUPERVISED RELEASE
Upon release from imprisonment the defendant shall be on supervised release for a term of:

Three (3) Years

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
F or ojenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court

!:| The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplz'cable.)

>Z< The defendant shall riot possess a firearrn, ammunition, destructive device, or any other dangerous weapon.

g The defendant shall cooperate in the collection of a DNA sample from the defendant pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et

l:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check rfapplz'cable.)

i:| The defendant shall participate in an approved program for domestic violence. (Check r'fapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payinents set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5 ) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

IO) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall pemiit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of

13) as directed by the probation oliiccr, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lSCR1562-JLS

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: ANDRES CHAsz-MARTINEZ (1) Judgmeni - rage 4 or4
cAsE NUMBER; iscRi 562-its

SPECIAL CONDITIONS OF SUPERVISION

l. If deported, excluded or allowed to voluntary return to country of origin, not reenter the United States
illegally and report to the probation officer within 24 hours of any reentry into the United States;
supervision waived upon deportation, exclusion, or voluntary departure

18CR1562-JLS

